DETAILED ACTION
This action is pursuant to the claims filed March 26, 2021. Currently claims 1-11 and 18 are pending with claim 1 amended. Below follows a complete final action on the merits of claims 1-11 and 18. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendment to the claims overcome the previous 35 U.S.C. 112(b) rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the return electrode has a longitudinal length in the range from 30 centimeters to 60 centimeters” in lines 17-18. When turning to the disclosure, the length of the return electrode is defined, at most, as “the conductive portion 1942 may have a length that is sufficient to proximally extend in the duodenum 1988 and up to and/or past the pylorus 1986 into the stomach 1984 when the endoscope 1904 is in position to perform the sphincterotomy” (¶ [0071]). This displays that the specification discloses an undefined broad length (relative to anatomical structures, a categorically different unit of measure than centimeters) and does not provide written description support for the specific length of 30-60 centimeters as recited in the claim. According to MPEP 2163.05(II), “the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996)”. While the instant specification discloses the generic “genus” language defining the length of the return electrode with regards to anatomical structures, the specification fails to disclose the specific “species” of the claimed length of 30-60 cm. It is noted that the narrow range recited in the claim is not inherent to the disclosed broad range, as other ranges outside the claimed range could exist (i.e. other species of lengths), thus reciting generic language does not constitute a written description of every species in a given genus as the claimed length may or may not result from the recited anatomical structures. For example, there are instances where the procedure could be performed in children, newborns, or even adults with . Therefore, the instant disclosure fails to provide written description support (inherent or implicit) for the claim limitation “wherein the return electrode has a longitudinal length in the range from 30 centimeters to 60 centimeters” in lines 17-18. 
Claims 2-11 and 18 are also rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
The text of those 7 sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8, 9, 11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai (US Patent No.: 6,730,081) in view of Rydell (US Patent No.: 5,035,696), further in view of Woloszko (US PGPUB: 2003/0014051).  
Regarding independent claim 1, Desai discloses a bipolar electrosurgical system (Figure 33: 430) configured to perform an electrosurgical procedure at a treatment site within a patient (Col. 24, Lines 22-23 refer to the system as bipolar operation to perform treatment of a patient), the electrosurgical system comprising:
an electrosurgical device (Figure 33: 432 ‘electrode’, ‘enhancement tip’ 476, and elongated stem 496 interpreted as electrosurgical device); and 
a medical delivery device (Figure 33: 489) comprising an outer tubular member (Figure 33: 434 ‘ outer housing’) longitudinally extending from a proximal portion to a distal portion (see figure 33), wherein a distal end of the electrosurgical device is configured to move through the working channel of the outer tubular member from the proximal portion to the distal portion (Col. 24, Lines 8-10 refer to the electrode, including elongated stem 496, moving through the inner lumen to exit the distal end of outer sheath 434), 
wherein the electrosurgical device comprises an active member that is configured as part of an active path for the bipolar electrosurgical system (Figure 22: 434 ‘RF electrode’ interpreted as active member)
wherein the medical delivery device comprises a return electrode that is at least one of disposed on or integral with an outer surface of the outer tubular member, the return electrode configured as part of a return path for the bipolar electrosurgical system (Col. 24, Lines 37-38 refers to outer sheath 436 (of outer housing 434 see Fig. 33) acting as the return electrode and return path of the bipolar system, see Figure 33, 426 which indicate the path of RF energy from active member 432 to the return electrode 436).
While Desai discloses the device is configured to perform an electrosurgical treatment at a target site, Desai does not explicitly disclose the electrosurgical device is configured to perform a sphincterotomy for access to a patient’s bile duct and wherein the return electrode is at least one of disposed on or integral with the outer surface of the outer tubular member a distal portion of the medical delivery device is positioned adjacent to the patient’s papillae to perform the sphincterotomy and that the device longitudinally extends from the patient's duodenum to the patient's pylorus and extends more than half a length of the duodenum between the pylorus and the papillae. 
However, Rydell discloses a bipolar electrosurgical device (Figure 8: 10) configured to perform a sphincterotomy for access to the patient’s bile duct (Col. 3, Lines 37-43). Further, Rydell discloses that the endoscopic sphincterotomy is performed by passing the endoscope through the patient’s esophagus and stomach and into the duodenum in order to access the Note in light of the modification, it naturally follows that the return electrode integral with the outer shaft of Desai is positioned adjacent to the patient’s papilla as disclosed in Rydell. 
Further, while Desai discloses an outer tubular member comprising a return electrode extending along the outer tubular member of the device (see above) and Rydell discloses the device being positioned at the patient’s papillae for a sphincterotomy and extending from the duodenum to the patient’s pylorus, the combination does not explicitly disclose the return electrode disposed on or integral with the outer surface longitudinally extends over a portion of the outer surface that is configured to bend or curve; and wherein the return electrode has a longitudinal length in a range from 30 centimeters to 60 centimeters. 
However, Woloszko discloses an electrosurgical apparatus (Fig. 1: 10) comprising a return electrode (at least abstract; [0016], [0099]). The return electrode is disposed on the instrument shaft ([0119]) and extends over a portion of the shaft that is configured to bend or curve ([0237]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the return electrode of Desai to incorporate the return electrode extends over a portion of the outer surface that is configured to bend or curve of 
Further, Woloszko discloses the return electrode has a length of at least 15 cm (claim 20; see also [0225] which states the shaft has a length of 30 cm). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the return electrode of Woloszko to have a return electrode in the range of 30 centimeters to 60 centimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Woloszko would not operate differently with the claimed length as the return electrode is disclosed as at least 15 centimeters, thus contemplating a length that is larger than 15 centimeters. Specifically, Woloszko explicitly discloses a “shaft of appropriate size can then be selected by the surgeon according to the body structure or tissue to be treated and the age or size of the patient. In this way, patients varying in size from small children to large adults can be accommodated. Similarly, for a patient of a given size, a shaft of appropriate size can be selected by the surgeon depending on the organ or tissue to be treated” ([0225]), thus contemplating any size shaft. Even further, Woloszko disclose the shaft may have a length in the range of 4cm – 30cm
It is noted that in light of the combination, the modification necessarily results in a return electrode that comprises the claimed length and thus it naturally follows that the return electrode longitudinally extends from the patient's duodenum to the patient's pylorus and more than half a length of the duodenum between the pylorus and the papillae.
Regarding dependent claim 2, in view of the combination of claim 1, Desai further discloses wherein the medical delivery device comprises an endoscope (Figure 33, 489 and Col. 23. Line30-31 refers to the endoscopic device).
Regarding dependent claims 8-9, in view of the combination of claim 1, Woloszko further discloses comprising a return wire electrically coupled to the return electrode (claim 8); and wherein the return wire longitudinally extends within the tubular member of the medical delivery device (claim 9); ([0118] disclose the wires that are coupled to the return electrode and extend longitudinally through the shaft pf the device).
Regarding dependent claim 11, in view of the combination of claim 1, Desai further discloses wherein the electrosurgical device has a monopolar configuration (Col. 24, Lines 22-26 refers to the monopolar configuration of the device of Figure 33). 
Regarding dependent claim 18, in view of the combination of claim 1, while Desai discloses an outer tubular member comprising a return electrode extending along the outer tubular member of the device (see above) and Rydell discloses the device being positioned at the patient’s papillae for a sphincterotomy and extends from the papillae through the stomach (see above), the combination does not explicitly disclose the return electrode further extends to the patient's stomach. 
However, Woloszko discloses an electrosurgical apparatus (Fig. 1: 10) comprising a return electrode (at least abstract; [0016], [0099]). The return electrode is integrated with the  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the return electrode of Woloszko to have a return electrode in the range of 30 centimeters to 60 centimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, the device of Woloszko would not operate differently with the claimed length as the return electrode is disclosed as at least 15 centimeters, thus contemplating a length that is larger than 15 centimeters. Further, applicant places no criticality on the range claimed, indicating simply that the length of the return electrode “may” extend the claimed ranges (specification pp. [0071]: “the conductive portion 92 may have a length that is sufficient to ...”).
It is noted that in light of the combination, the modification necessarily results in a return electrode that comprises the claimed length and thus necessarily longitudinally extends from the patient's duodenum to the patient's pylorus and more than half a length of the duodenum between the pylorus and the papillae and further into the stomach.
Claims 3, 5-7, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai (US Patent No.: 6,730,081) in view of Rydell (US Patent No.: 5,035,696) and Woloszko (US PGPUB: 2003/0014051), further in view of Long (US PGPUB: 2003/0181905).  
Regarding dependent claim 3, in view of the combination of claim 1, the combination does not explicitly disclose wherein the return electrode comprises conductive ink. 
However, Long discloses electrodes that are printed ([0073] interpreted as conductive ink). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have modified Desai/Rydell/Woloszko to incorporate the conductive ink printed electrodes of Long as Long discloses it is known to use conventional printed circuit techniques when printing electrodes ([0073]). Further, this configuration provides the benefit of decreasing the diameter of the device, while also allowing for versatility when designing the electrode connections ([0073]). 
Regarding dependent claims 5-7, in view of the combination of claim 1, the combination does not explicitly disclose wherein the return electrode comprises a removably attachable return electrode (claim 7); wherein the removably attachable return electrode comprises a sleeve (claim 6); and wherein the removably attachable return electrode comprises a cap (claim 7).
However, Long discloses a removably attachable return electrode (cap (20) comprises electrode (28) where the cap can be rotated around the shaft and is attached to the distal end, interpreted as removably attachable since movable [0046]). The cap (20) comprises an electrode and is connected to a sheath (63, interpreted as sleeve). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the device of Desai/Rydell/Woloszko combination to incorporate the removably attachable return electrode, sleeve, or cap or Long because this provides the benefit of easier manipulation of the device when in use ([0046]). 
Regarding dependent claim 10, in view of the combination of claim 8, the combination does not explicitly disclose wherein the return wire longitudinally extends external to a tubular member of the medical delivery system.
However, Long discloses a return wire (Figure 1, 18) that extends external to a tubular member of the medical device delivery system (see Figure 1, return wire (18) is attached to the outer sheath (32) via clips (30) [0051]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the device of Desai/Rydell/Woloszko combination to incorporate the return wire external of the tubular member as taught by Long. This configuration provides the benefit of allowing the device to be arranged into a monopolar mode without having to incorporate a grounding pad ([0040]), thereby increasing the versatility of the device. 
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai (US Patent No.: 6,730,081) in view of Rydell (US Patent No.: 5,035,696) and Woloszko (US PGPUB: 2003/0014051), further in view of O’Dea (US PGPUB: 2010/0228202). 
Regarding dependent claim 4, in view of the combination of claim 1, the combination does not explicitly disclose wherein the return electrode comprises conductive tape. 
However, O’Dea discloses a catheter with electrodes thereon, wherein the electrodes are formed of conductive tape (Figure 1: 7; [0111] refers to the conductive tape). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the conductive tape of O’Dea to form the electrodes of Desai/Rydell/Woloszko combination. This provides the benefit of adding little to the overall diameter of the device and aids in preventing . 
Response to Arguments
Applicant's arguments filed March 26, 2021 have been fully considered, but they are not persuasive. 
35 U.S.C. 112(a):
Applicant argues that Fig. 19 and paragraph [0071] provide “implicit or inherent support that would convey to one of ordinary skill in the art that the inventor possessed the claimed range of 30-60 cm” (p. 5-6, Remarks). This is not persuasive. When turning to paragraph [0071], this paragraph recites the length of the return electrode is defined, at most, as “the conductive portion 1942 may have a length that is sufficient to proximally extend in the duodenum 1988 and up to and/or past the pylorus 1986 into the stomach 1984 when the endoscope 1904 is in position to perform the sphincterotomy” (¶ [0071]).  This displays that the specification discloses an undefined broad length and the Examiner respectfully disagrees that this provides inherent or implicit support for a length of 30 centimeters to 60 centimeters. Applicant further points to Fig. 19, which again displays the length of the return electrode in regards to relative anatomical structures. Thus, it is clear from the cited portions that the claimed range (in centimeters) is in a categorically different unit of measure than description of anatomy. As such, the recitation of a broad genus, does not provide inherent or implicit support for all possible species (varying return electrode lengths consistent with the length of the duodenum of the patient, i.e. adults, children, newborns, adults with dwarfism, etc.) that may exist (see MPEP 2143.05(II)). 
In response to Applicant’s argument “the claimed range of 30-60 cm and lengths outside of this range are not mutually exclusive” and “The fact that there could be other lengths outside Remarks). This is not persuasive. Applicant’s disclosure fails to specifically identify a length in centimeters. As previously stated, other lengths in centimeters exist depending on the type of patient, e.g. adults, newborns, children, etc. of which all have varying lengths between anatomical structures. Examiner notes the issue is not whether the claimed range of 30-60 cm is sufficient to extend between the disclosed anatomical structures, it is whether or not the originally filed disclosure provides support for such a range in centimeters. As such, Applicant’s disclosure fails to provide for the specificity to determine the scope of the length of the return electrode in centimeters.
Further, Applicant argues
“the Office Action does not refute Applicant's contention that a person of ordinary skill would know the sizes of the relevant anatomical structures, and therefore find that Applicant's disclosure inherently or implicitly discloses the claimed range. Instead, the Office Action merely contends that there could be other ranges outside the claimed range, but does not provide any explanation as to why such other ranges would mean that the inventor did not possess knowledge of the range that is claimed, contrary to his own declaration.” (p. 7, Remarks).

Examiner notes that whether or not Applicant had knowledge of a particular idea is not relevant in the decision making of determining if the claim language is supported but the originally filed disclosure. Specifically, MPEP 2163 “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention” (MPEP 2163 (I)). Applicant argues that the Inventor’s knowledge is inherent to the disclosure and thus it can be concluded that the inventor has possession. However "To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999)” (MPEP 2163.07(a)). In the instant case, and as discussed before, the claimed length may result from the recited anatomically structures in the originally filed disclosure, but other possible return electrode lengths exist. For example, there are instances where the procedure could be performed in children, newborns, or even adults with shorter stature (i.e. those with dwarfism) who possess smaller average duodenum length which would result in a smaller length of the return electrode than that recited in the claim. Thus, the inventor’s knowledge fails to provide inherent possession of a specific length in centimeters as inherency is not established based on the probably or possibility that the inventor possesses this knowledge. Further, 30-60 cm is a return electrode length that may result from the given set of circumstances (i.e. the disclosed anatomical structures) and thus is not sufficient to establish that 30-60 cm is an inherent or implicit return electrode length. Examiner notes that the determination of written description support is based on the originally filed disclosure, and not on the knowledge the Inventor may or may not have possessed when filing. As such, the originally filed disclosure fails to provide inherent or implicit support for a return electrode length in the range of 30-60 cm. 
In response to Applicant’s argument that “Criticality of a Range Is Not Required for Satisfying the Written Description Requirement” (p. 7-8, Remarks
Applicant further argues “Thus, one of ordinary skill in the art would find that the application inherently or implicitly discloses the claimed range of 30-60 cm, even though that range in centimeters is not expressly included in the specification. The fact that there could be other ranges other than 30-60 cm does not negate that a range of 30-60 cm would provide a length for a return electrode to extend up to the pylorus…..One of ordinary skill in the art would understand that longitudinal lengths in terms of units (e.g., centimeters) would be inherent to the "genus" as long as it meets the length requirement of the genus, as is the case with the claimed range of 30-60 cm” (p. 8-10, Remarks). Again, Examiner notes the issue is not whether the claimed range of 30-60 cm is sufficient to extend in the claimed range, it is whether or not the originally filed disclosure provides support for such a range in centimeters. As outlined above, the instant specification discloses the generic “genus” language defining the length of the return electrode with regards to anatomical structures, but the specification fails to disclose the specific “species” of the claimed length of 30-60 cm. The claimed narrower range in centimeters is in a categorically different unit of measure than the broader anatomical structures described in the Applicant’s disclosure.  It is noted that the narrow range recited in the claim is not inherent to the disclosed broad range, as other ranges outside the claimed range could exist (i.e. other species of lengths). It appears Applicant has claimed an arbitrary length based on prior knowledge. As discussed above, the possibility of Applicant knowing such a length is not sufficient to provide inherent support that the originally filed disclosure supports the claimed centimeter length. Further, this range is not the only possible length that exists for a return electrode that would meet the functional relationship cited in the instant disclosure between the return electrode and Sulochana et al1 discloses that the average length between the pylorus and the major papilla is 5-11.6 cm (Table 1, p. 64). This displays that a return electrode length exists outside the claimed range (i.e. 11.6 cm; note even adding 10 cm to extend into the stomach is still not within the claim range of 30-60 cm) that is sufficient to extend in the duodenum (at least half the length) and up to and/or past the pylorus and into the stomach when the device is placed at the papillae. As such, the originally filed disclosure fails to provide the specificity to support a return electrode length of 30-60 cm. 
Further, Applicant argues:
“The Office Action cites to the legal principle that "the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph." See Office Action, p. 4. However, in the present application, the recited range of 30-60 cm is supported by the as-filed disclosure. As mentioned, paragraph [0071] and Figure 19 provide implicit and inherent support for the claimed range. 
Moreover, even if the claimed range of 30-60 cm could be considered a "species" of a broader "genus" that is expressly described in the application, such a narrower species is inherent in the broader "genus." In the present application, the return electrode corresponding to Figure 19 has a longitudinal length for a "genus" of return electrodes that longitudinally extend to a patient's pylorus when a device is positioned adjacent the patient's papillae to perform a sphincterotomy. One of ordinary skill in the art would understand that longitudinal lengths in terms of units (e.g., centimeters) would be inherent to the "genus" as long as it meets the length requirement of the genus, as is the case with the claimed range of 30-60 cm.” (p. 8-10, Remarks). 

This is not persuasive. As established above, the disclosure fails to provide the specificity to determine the scope of the length of a return electrode in centimeters. Even though there is disclosure of anatomical structures, it is not expressly stated in the specification that this procedure is specifically for the average adult. As such, there exist situations where the device does not constitute a written description of every species in a given genus. As discussed above, “the mere fact that a certain thing may result from a given set of circumstances is not sufficient” to establish inherency (MPEP 2163.07(a)). In the instant case the mere fact that the originally filed disclosure discusses the return electrode length with regards to anatomical structure, does not necessarily result in inherent support for all possible return electrode lengths. Thus, Applicant’s disclosure of a broad length with regards to anatomical structures is not support for a categorically different unit of measure of a return electrode in centimeters. 
35 U.S.C. 103:
Applicant argues: 
“The Office Action cites to claim 20's return electrode having "a length of at least 15 cm" for teaching a return electrode having a length "in a range of 30 centimeters to 60 centimeters" as recited in claim 1. Applicant disagrees. Woloszko describes a maximum length of 25 cm for the probe 902. Thus, even if Woloszko’ s return electrode 918 extends the entire length of the probe 902, it still would only have a maximum length of 25 cm, well short of the 30 centimeters recited in claim 1. Moreover, as shown in Fig. 28B, Woloszko’s return electrode 918 is only exposed a short portion at the distal end, not the entire length of the shaft 902. A remainder of the return electrode 918 is unexposed within a second insulating sleeve 920, which itself is encased within an outer shield 922. Woloszko’s provides no motivation to dispose its return electrode 918 on the shield 922, and thus fails to provide any motivation to modify a return electrode of a combination of Desai and Rydell to be at least one of disposed on or integrated with an outer surface of an outer member of a delivery device having a longitudinal length in a range of 30-60 centimeters, as recited in claim 1.” (p. 12, Remarks). 

This is not persuasive. First, while Woloszko discloses a shaft with a length of 25 cm, this length is for a specific treatment of a lumbar disc in an adult ([0225]). However, Woloszko explicitly discloses a “shaft of appropriate size can then be selected by the surgeon according to 30cm, and thus is a sufficient length to support an electrode of 30 centimeters. 
Further, in response to Applicant’s argument that there is not motivation to modify the return electrode of Desai/Rydell because only a portion of return electrode is exposed: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Desai explicitly discloses the return electrode integral with the outer tubular member and Woloszko discloses the longitudinal length, and thus the modification results in a return electrode disposed on or integral with an outer tubular member having a longitudinal length in the range of 30-60 cm. 
It is noted that Woloszko discloses a return electrode integral with a shaft that has a length of at least 15 centimeters. As outlined above, it would have been obvious to one of ordinary skill in the art to modify the return electrode to have a length of 30-60 centimeters. In the instant case, the device of Woloszko would not operate differently with the claimed length as the return electrode is disclosed as at least 15 centimeters, thus contemplating a length that is larger than 15 centimeters. Even further, Woloszko disclose the shaft may have a length of an appropriate size for the tissue being treated ([0255]), citing an example in the range of 4cm – 30cm, and thus Woloszko discloses a sufficient length to support an electrode of 30 centimeters. Further, Applicant places no criticality on the range claimed, indicating simply that the length of the return electrode “may” extend the claimed ranges (specification pp. [0071]: “the conductive portion 92 may have a length that is sufficient to ...”). As such, it is within the level of one of ordinary skill in the art to modify the return of Woloszko to be in the range of 30-60 cm as required by the claim. 
Examiner notes that Applicant has not provided an additional arguments for any claims depending on claim 1 other than being unpatentable for the same reasons as claim 1. Therefore the rejections of all dependents are tenable for at least the reasons outlined about with regards to claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sulochana, S., et al. “Gross Morphology of Major and Minor Duodenal Papilla: a Cadaveric Study.” National Journal of Clinical Anatomy, vol. 02, no. 02, 2013, pp. 061–066., doi:10.1055/s-0039-3401708.